The opinion of the Court was delivered by
Lewis, C. J.
On the 20th October, 1854, a judgment was entered under a warrant of attorney in the District Court of Philadelphia, in favor of the plaintiff in this case. On the 24th of the same month, a transcript of the record was entered in the Common Pleas of Chester county. On the 30th December, 1854, the District Court of Philadelphia ordered the original judgment to be stricken off, because it was entered contrary to the- agreement of the parties. On the 3d January, 1855, on the production of a copy of the record of the decision of the District Court of Philadelphia, the Common Pleas of Chester county ordered the transcript of the- judgment to be stricken off. This is the error complained of.
The decision of the District Court has been affirmed for reasons set forth in the opinion just filed. The entry in -the Common Pleas of Chester county rested on that of the District Court, and fell with it.
The order of the Court of Common Pleas, striking off the judgment, is affirmed.